         Case 1:14-cv-14176-ADB Document 602 Filed 10/30/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  BOSTON DIVISION

    STUDENTS FOR FAIR ADMISSIONS, INC.,
              Plaintiff,
         v.
                                                               Civil Action No. 1:14-cv-14176-ADB
    PRESIDENT AND FELLOWS OF HARVARD
    COLLEGE,
              Defendant.

        SFFA’S BENCH BRIEF REGARDING EXHIBITS D669 THROUGH D730

        Harvard has stated that it intends to offer Exhibits D669 through D720 during its direct

examination of David Card. Many, if not most, of these over sixty exhibits are not admissible

summaries of voluminous evidence under Federal Rule of Evidence 1006.1 Instead, they contain

hearsay statements from Harvard’s expert reports. SFFA has explained that it does not object to

these being used as demonstrative exhibits, but they are not admissible into evidence as Rule 1006

summary exhibits.

        “Rule 1006 allows the contents of voluminous writings . . . which cannot conveniently be

examined in court [to] be presented in the form of a chart, summary, or calculation.” United States v.

Milkiewicz, 470 F.3d 390, 396 (1st Cir. 2006) (internal quotation marks omitted). “Charts admitted

under Rule 1006 are explicitly intended to reflect the contents of the documents they summarize and

typically are substitutes in evidence for the voluminous originals. Consequently, they must fairly

represent the underlying documents and be accurate and nonprejudicial.” Id. at 398 (internal citations

omitted) (emphasis added). “Most notably, Rule 1006 evidence normally is objectionable if the

voluminous source material on which it is based is inadmissible.” Id. at 396.



1
 Specifically, SFFA objects to the admission of D670, D682, D683, D685, pages 2 and 3 of D686,
D687 through D691, pages 1 and 4 through 9 of D692, D693 through D702, page 1 of D705, D707,
D709 through D711, D714 through D723, and D725 through D729.
           Case 1:14-cv-14176-ADB Document 602 Filed 10/30/18 Page 2 of 6



          Unlike a Rule 1006 summary exhibit that just reflects raw data, experts can use

demonstratives summarizing their opinions or analysis under Federal Rules of Evidence 611 and

703. “By contrast, a pedagogical aid that is allowed under Rule 611(a) to illustrate or clarify a party’s

position, or allowed under Rule 703 to assist expert testimony, may be less neutral in its

presentation.” Id. at 398. “[P]edagogical charts or summaries may include witnesses’ conclusions or

opinions, or they may reveal inferences drawn in a way that would assist the jury.” United States v.

Janati, 374 F.3d 263, 273 (4th Cir. 2004). “But displaying such charts is always under the supervision

of the district court under Rule 611(a), and in the end they are not admitted as evidence.” Id. (emphasis

added).

          The exhibits Harvard wants to offer during Dr. Card’s testimony are charts and opinions

taken directly from his reports. The following example shows the chart from Exhibit 17 of Dr.

Card’s rebuttal report summarizing his opinion about the average marginal effect of Asian-American

ethnicity on the left and the chart Harvard wants to offer as D683 on the right:




This is not a summary of the raw data in Harvard’s database like the number of applicants by

ethnicity in a certain category. Instead, this reflects the various decisions Dr. Card made about what

variables he should use in a regression analysis and shows his opinion about what the average

marginal effect could be on Asian-American applicants based on those choices. Harvard can use

tables like this as demonstratives to help Dr. Card describe his opinions under Rule 611(a). But just

as his report would be inadmissible hearsay, these exhibits are also inadmissible as evidence.


                                                     2
          Case 1:14-cv-14176-ADB Document 602 Filed 10/30/18 Page 3 of 6



         In addition, Harvard has disclosed that it may plan on having Dr. Card offer substantive

testimony about some of these exhibits. SFFA has explained that it has a second and separate

objection to Dr. Card testifying about some of these exhibits because he has not disclosed any

opinions in his reports related to the exhibits or the data contained in them.2 Just as SFFA did with

Professor Arcidiacono, Harvard can attempt to lay the foundation to admit what are truly Rule 1006

summary exhibits with Dr. Card. But if he has not disclosed any opinions relating to those exhibits,

then he cannot testify further about them. See Paolino v. JF Realty, LLC, 830 F.3d 8, 13 (1st Cir.

2016).




2
 This objection applies to Exhibits D670, D672, D675, D678, D679, D682, D684, pages 1 through
4 of D688, D689, D690, pages 3 through 4 and 7 of D692, page 2 of D702, D704, pages 2 through
3 of D705, D707, D708, D710, D712, D713, and D730.


                                                   3
       Case 1:14-cv-14176-ADB Document 602 Filed 10/30/18 Page 4 of 6



Dated: October 30, 2018           Respectfully submitted,


                                  /s/ Adam K. Mortara
                                  Adam K. Mortara
                                  J. Scott McBride
                                  Krista J. Perry
                                  Bartlit Beck Herman Palenchar & Scott LLP
                                  54 West Hubbard Street, Suite 300
                                  Chicago, IL 60654
                                  312.494.4400
                                  adam.mortara@bartlit-beck.com
                                  scott.mcbride@bartlit-beck.com
                                  krista.perry@bartlit-beck.com

                                  John M. Hughes
                                  Katherine L.I. Hacker
                                  Meg E. Fasulo
                                  Bartlit Beck Herman Palenchar & Scott LLP
                                  1801 Wewatta Street, Suite 1200
                                  Denver, CO 80202
                                  303.592.3100
                                  john.hughes@bartlit-beck.com
                                  kat.hacker@bartlit-beck.com
                                  meg.fasulo@bartlit-beck.com

                                  William S. Consovoy
                                  Thomas R. McCarthy
                                  Michael H. Park
                                  J. Michael Connolly
                                  CONSOVOY MCCARTHY PARK PLLC
                                  3033 Wilson Boulevard, Suite 700
                                  Arlington, Virginia 22201
                                  703.243.9423
                                  will@consovoymccarthy.com
                                  tom@consovoymccarthy.com
                                  park@consovoymccarthy.com
                                  mike@consovoymccarthy.com
                                  Patrick Strawbridge BBO #678274
                                  CONSOVOY MCCARTHY PARK PLLC
                                  Ten Post Office Square
                                  8th Floor South PMB #706
                                  Boston, MA 02109
                                  617.227.0548
                                  patrick@consovoymccarthy.com




                                     4
Case 1:14-cv-14176-ADB Document 602 Filed 10/30/18 Page 5 of 6



                           Paul M. Sanford BBO #566318
                           BURNS & LEVINSON LLP
                           One Citizens Plaza, Suite 1100 Providence,
                           RI 02903
                           617.345.3000
                           psanford@burnslev.com
                           bcaldwell@burnslev.com

                           Attorneys for Plaintiff Students for Fair Admissions, Inc.




                               5
         Case 1:14-cv-14176-ADB Document 602 Filed 10/30/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on this 30th day of October, 2018.



                                                      /s/ Adam K. Mortara




                                                  6
